Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species III in the reply filed on 31 is acknowledged.
Applicant identified claim 1, 3, and 6 as being readable on the elected species.  Examiner identified claim 4 as generic in the restriction requirement dated 11 January 2021.  Moreover, claims 2 and 5 read on the species as well.
Accordingly, in the present action, claims 1-6 are treated on the merits.

Claim Objections
The claims are objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “an upper portion thereof” in line 12 of the claim, in reference to the first guide portion of line 11.   Accordingly, claim 1 recites an upper portion of the first guide portion in line 12.  Claim 1 further recites “an upper portion of the first guide portion” in line 21 of the claim.  It is not clear whether these two upper portions are the same upper portion or, rather, different upper portions of the first guide portion.  For the purpose of applying art, claim 1 limitations are understood to be met if they are separate portions.
Claim 1 recites “a center of the support portion” in lines 11-12 of the claim and further recites “a center of the support portion” in line 14 of the claim.  It is not clear whether these two centers are the same center or, rather, different centers of the support portion.  For the purpose of applying art, claim 1 limitations s are understood to be met if they are the same center.
Claims 2- 6 are indefinite if only because they depend on an indefinite claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by [Mercer, US 5,289,647].
Mercer teaches (Figs. 1-4):
A non-skid shoe (“shoe 11”; col. 2 line 20) capable of absorbing shock comprising: an outsole (see annotated Fig. 2-a below) having a predetermined thickness; a plurality (“about six”; col. 2 line 22; see also Fig. 1) of accommodation grooves (see annotated Fig. 2-a below) which are provided at an anterior portion (see annotated Fig. 1-a below) and a posterior portion (see annotated Fig. 1-a below) of the outsole, and respectively include a groove portion (see annotated Fig. 2-a below) having a cylindrical structure (groove portion accommodates element 27, which is a “cylinder” (col. 2 lines 29-31); thus each groove portion has a cylindrical structure) of a predetermined depth, of which an upper portion (see annotated Fig. 2-a below) is opened toward a top surface of the outsole (see annotated Fig. 2-a below), and a penetrated portion (see annotated Fig. 2-a below) having an upper end (see annotated Fig. 2-a below) communicating with a center (see annotated Fig. 2-a below) of a bottom surface (see annotated 
a support member (“housing 21”; col. 2 line 27) which is accommodated in the respective accommodation grooves (cylinder 27 of the support member has external threads “so that the spike assembly can be threaded into a hole drilled into the sole”; col. 2 lines 30-31), and includes a support portion (“cylinder 27”; col. 2 line 28)  having a cylindrical shape of a predetermined height and disposed in the groove portion, a first guide portion (see annotated Fig. 3-a below) formed at a center (see annotated Fig. 3-a below) of the support portion to have a predetermined depth, an upper portion thereof (see annotated Fig. 3-a below) being opened, and a second guide portion (“disc 31”; col. 2 line 46) communicating with a center (see annotated Fig. 3-a below) of a bottom surface of the first guide portion, a lower end (see annotated Fig. 3-a below) penetrating a bottom surface of a center (see annotated Fig. 3-a below) of the support portion, in which the second guide portion is disposed coaxially with the penetrated portion; 
a movable member (“spike 23”; col. 2 line 27) which is disposed in the respective support members, and includes a latch portion (“flat base 39”; col. 2 line 54) latched onto a lower portion (see annotated Fig. 3-a below) of the first guide portion, and a protruding portion (“lower end 37”; col. 2 line 53) having an upper end (see annotated Fig. 3-a below) engaged to a bottom surface (see annotated Fig. 3-a below) of the latch portion, and a lower extended portion (see annotated Fig. 3-a below) penetrating the second guide portion and the penetrated portion in order and exposed through the bottom surface of the outsole; a pressing member (“cap 29”; col. 2 line 33) which is engaged to an upper portion (see annotated Fig. 3-a below) of the first guide portion to seal the upper portion; a resilient member (“spring 25”; col. 2 line 39) which is disposed in the first guide portion, of which an upper end (see annotated Fig. 3-a below) comes into contact with a bottom surface (see annotated Fig. 3-a below) of the pressing member, and a lower end (see annotated Fig. 3-a below) comes into contact with a top .

    PNG
    media_image1.png
    645
    1084
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    481
    906
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    709
    1071
    media_image3.png
    Greyscale



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over [Mercer, US 5,289,647] in view of [Hartjes, US 4,715,133].
Mercer teaches the non-skid shoe capable of absorbing shock according to claim 1, as set forth above.  Mercer does not expressly teach wherein the groove portion 12 and the penetrated portion 16 of the accommodation groove 10 are formed to be inclined by a predetermined angle Θ to a normal line N of the bottom surface of the outsole 1 in a counterclockwise direction.
However, Hartjes teaches (Figs. 1-2) a non-skid shoe (“shoe 1”; col. 3 line 31) wherein a groove portion and a penetrated portion of a groove are formed to be inclined by a predetermined angle to a normal line of the bottom surface of an outsole in a counterclockwise direction.
(Insofar as each of the “axially guided spikes 6” (col. 3 line 36) are inclined relative to the outsole as drawn in Figs. 1-2, Hartjes teaches each spike and its correspondent groove in the sole structure are formed to be inclined by a predetermined angle.  Insofar as each of the angles relative to the normal line as drawn in Figs. 1-2 are counterclockwise to one another, Hartjes teaches inclined in a counterclockwise direction.)
	Hartjes further teaches the inclined nature of the groove portion and the penetrated portion and the resultant inclined nature of the protruding portion “will ensure that the shoe will have the 
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the non-skid shoe of Mercer to have the groove portion and the penetrated portion of the accommodation groove are formed to be inclined by a predetermined angle to a normal line of the bottom surface of the outsole in a counterclockwise direction as in Hartjes in order to make a shoe that is particularly appropriate for reducing the risk of slipping during the activity of golfing, as taught by Hartjes (col. 3 line 60 – col. 4 line 5).



Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over [Mercer, US 5,289,647] and [Hartjes, US 4,715,133] as applied to claim 2 above and in further view of [McMullin, US 2004/0079001].
Mercer in view of Hartjes teaches the non-skid shoe capable of absorbing shock according to claim 2, as set forth above.
Mercer does not expressly teach wherein an auxiliary support member 60 is interposed between the accommodation groove 10 and the support member 20; a semi-cylindrical seating groove 13 is formed on a front portion of the accommodation groove 10; the auxiliary support member 60 has a lateral wall 62 of a semi-cylindrical structure and a bottom plate 66 of a semi-circular plate structure 
However, McMullin teaches (Figs. 1-7) a “shoe 28” (paragraph 38) comprising “cleat receivers 30 substantially embedded within the sole 26” (paragraph 38) “with cleats 12 connected to cleat receivers 30” wherein the cleats are for “traction” (paragraph 5) on surfaces.
McMullin further teaches each cleat assembly comprises an auxiliary support member “latch clip 50”; paragraph 34 interposed between an accommodation groove (the groove which accommodates cleat 12) and a support member (“plug body 20”; paragraph 50);
(at least a portion of clip 50 is between at least a portion of the groove and a portion of the support member 20 when assembled)
a semi-cylindrical (“defined along a peripheral side surface between the longitudinal ends of the base portion cylindrical section 43”; paragraph 37) seating groove (“slot 38”; paragraph 37) is formed on a front portion of the accommodation groove
(seating groove is disposed on a front portion of the accommodation groove of McMullin, thus it is formed on a front portion of the accommodation groove)
the auxiliary support member has a lateral wall (“raised portion 57”; paragraph 47) of a semi-cylindrical structure  (“inner side wall surface 61” of raised portion 57 is “curved in a concave manner”; paragraph 47; refer to Figs. 1 and 6 showing its semi-cylindrical structure) and a bottom plate (refer to annotated Fig. 6-a and 7-a below) of a semi-circular plate structure (it borders side wall surface 61 as shown in Fig. 6 thus is of a semi-circular plate structure) which is provided at a lower portion (refer to annotated Fig. 6-a and 7-a below) of the lateral wall; and the auxiliary support member is disposed in the seating groove
(herein at least a portion of the auxiliary support member is disposed in the seating groove insofar as “When the clip is fully received with the cleat receiver in a locking relationship with the cleat, plug body 20 is disposed within the cut-out section between the prongs of the clip such that side surface 54 engages about a majority of the circular cross-sectional periphery…of the plug body. In addition, the separation distance between side surfaces 53 and between portions of side surfaces 52 is smaller than the diameter of plug body 20 so as to prevent slipping and inadvertent disengagement of plug body 20 from clip 50 after a locking engagement has been achieved”; paragraph 44)

    PNG
    media_image4.png
    1037
    849
    media_image4.png
    Greyscale

	

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified non-skid shoe of Mercer in such a way as to utilize the auxiliary support member is interposed between the accommodation groove and the support member; a semi-cylindrical seating groove is formed on a front portion of the accommodation groove; the auxiliary support member has a lateral wall of a semi-cylindrical structure and a bottom plate of a semi-circular plate structure which is provided at a lower portion of the lateral wall; and the auxiliary support member is disposed in the seating groove of McMullen, instead of the threaded securement of Mercer, in order to maintain a rigid attachment and prevents undesired loosening of the cleat with respect to the shoe throughout the use of the cleat with the shoe, as taught by McMullen (paragraph 53).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over [Mercer, US 5,289,647] in view of [Kobayashi, US 3,846,921].
Mercer teaches the non-skid shoe capable of absorbing shock according to claim 1, as set forth above.  Mercer does not expressly teach wherein a lower end of the protruding portion 36 of the movable member 30 is provided with a contact end 37, and the contact end 37 is formed with a recessed portion at a center.
220 is not perpendicular to the vertical axis of the spike, but is concaved” (col. 4 lines 58-59)) at a center.
Kobayashi further teaches the protruding portion structure of Kobayashi, comprising the recessed resistance face as well as the enlarged element 212A2 and the parallel element 212A1 (col. 4 lines 54-57), results in an improvement over conical spikes: “the effective part of each spike comprises a parallel element defining the lower portion thereof and an enlarged element integrally extending upwardly from said parallel element, on the lower end of said enlarged element is provided a resistance face for checking unnecessarily deep penetration of the spike into a track. Therefore, if a track is hard; spikes of said embodiment of the present invention never penetrate unnecessarily deep thereinto, and so, effective kicking action is not reduced and an extra energy is not required for pulling out the stuck spikes” (col. 2 lines 21-33).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the non-skid shoe of Mercer to adopt the a lower end of the protruding portion is provided with a contact end, and the contact end is formed with a recessed portion at a center configuration of Kobayashi in order to improve the shoe, preventing its unnecessary penetration and getting stuck into a track, as taught by Kobayashi (col. 2 lines 21-33).  In adopting this modification, one would arrive at the limitation as claimed because the protruding portion of Mercer is the protruding portion of the movable member of Mercer.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over [Mercer, US 5,289,647] in view of [Hartjes, US 4,715,133] as applied to claim 2 above and in further view of [Kobayashi, US 3,846,921].

However, Kobayashi teaches (Fig. 11) a contact end at a lower end of a protruding portion that is formed with a recessed portion (“resistance face 220 is not perpendicular to the vertical axis of the spike, but is concaved” (col. 4 lines 58-59)) at a center.
Kobayashi further teaches the protruding portion structure of Kobayashi, comprising the recessed resistance face as well as the enlarged element 212A2 and the parallel element 212A1 (col. 4 lines 54-57), results in an improvement over conical spikes: “the effective part of each spike comprises a parallel element defining the lower portion thereof and an enlarged element integrally extending upwardly from said parallel element, on the lower end of said enlarged element is provided a resistance face for checking unnecessarily deep penetration of the spike into a track. Therefore, if a track is hard; spikes of said embodiment of the present invention never penetrate unnecessarily deep thereinto, and so, effective kicking action is not reduced and an extra energy is not required for pulling out the stuck spikes” (col. 2 lines 21-33).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the non-skid shoe of the modified Mercer to adopt the a lower end of the protruding portion is provided with a contact end, and the contact end is formed with a recessed portion at a center configuration of Kobayashi in order to improve the shoe, preventing its unnecessary penetration and getting stuck into a track, as taught by Kobayashi (col. 2 lines 21-33).  In adopting this modification, one would arrive at the limitation as claimed because the protruding portion of Mercer is the protruding portion of the movable member of Mercer.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over [Mercer, US 5,289,647], [Hartjes, US 4,715,133], and [McMullin, US 2004/0079001] as applied to claim 3 above and in further view of [Kobayashi, US 3,846,921].
Mercer in view of Hartjes and McMullin teach the non-skid shoe capable of absorbing shock according to claim 3, as set forth above.  Mercer does not expressly teach wherein a lower end of the protruding portion 36 of the movable member 30 is provided with a contact end 37, and the contact end 37 is formed with a recessed portion at a center.
However, Kobayashi teaches (Fig. 11) a contact end at a lower end of a protruding portion that is formed with a recessed portion (“resistance face 220 is not perpendicular to the vertical axis of the spike, but is concaved” (col. 4 lines 58-59)) at a center.
Kobayashi further teaches the protruding portion structure of Kobayashi, comprising the recessed resistance face as well as the enlarged element 212A2 and the parallel element 212A1 (col. 4 lines 54-57), results in an improvement over conical spikes: “the effective part of each spike comprises a parallel element defining the lower portion thereof and an enlarged element integrally extending upwardly from said parallel element, on the lower end of said enlarged element is provided a resistance face for checking unnecessarily deep penetration of the spike into a track. Therefore, if a track is hard; spikes of said embodiment of the present invention never penetrate unnecessarily deep thereinto, and so, effective kicking action is not reduced and an extra energy is not required for pulling out the stuck spikes” (col. 2 lines 21-33).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the non-skid shoe of the modified Mercer to adopt the a lower end of the protruding portion is provided with a contact end, and the contact end is formed with a recessed portion at a center configuration of Kobayashi in order to improve the shoe, preventing its unnecessary penetration and getting stuck into a .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
[Amark, US 2011/0126426] teaches an anti-slid shoe comprising a spike that protrudes from the sole of a shoe.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRADY A NUNNERY whose telephone number is (571)272-2995. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/G.A.N./               Examiner, Art Unit 3732                                                                                                                                                                                         

/SHARON M PRANGE/               Primary Examiner, Art Unit 3732